Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-5, 7, 9, 12-13, 15, 22-23 and 25-26 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 1, 12 and 13 has been amended to include equations that define a thickness of a lubricant film, however the claim does not set forth how these equations are being used by the device nor does the specification provide any corresponding description on what the equations are actually used for.  Are these 
These equations are discussed in the “theory and practice” portion of the disclosure but this portion does not state how the equations are actually used in the final product, since a controller is claimed it is presumable that these could be used by the controller but how this is done and what the controller specifically does with these equations is not disclosed.  If patentability is meant to be hinged on how a controller operates such features should have been explicitly set forth in the original filing.
As previously noted the specification discloses executable instructions in paragraphs 0043, 0046, 0047, 0082, 0083 however there is no specific instructions disclosed nor are the equations added to the claims disclosed as these instructions, if Applicant is intending to present these as the instructions this was not supported by the original filing and is new matter, this is assumed the case in the rejection above.  However, assuming these equations are not instructions this raises additional issues under 35 USC 112(b), see below.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5, 7, 9, 12-13, 15, 22-23 and 25-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to 
Regarding claims 1, 12 and 13, assuming that these equations are not part of the controller, see above, it is then unclear how these equations are actually limiting the claim.  These equations are not being used by the claim to define any limiting ranges or movements of the device and they are not structurally limit.  The equations are merely rate of change equations that are not actually defining any particular rate of change or minimum or maximum thicknesses of the film.  How are these equations intended to limit the claim?  What is the structure?
As best understood from the disclosure these are equations used in describing the theory or to model how the system is meant to look at given points of time, these are not limiting the structure of the invention as best understood.  Thus, these equations only appear to be equations Applicant has developed to model the system and are not actual used or limiting of the structure, equations used to model a system do not patentably distinguish the structure over the prior art.  
Assuming this is the case these equations are not patentable since it is not part of the invention, the bearing, itself.  As stated in Parker v. Flook, 437 U.S. 584, 585, 198 USPQ 193, 195 (1978), even if an equation itself is novel, “a novel and useful mathematical formula” on its own is not patentable.  Since the equations are not defining specific values, sizes or ranges and are not being used by the controller as best understood, these equations are not limiting and don’t make any patentable distinction in terms of structure.  Thus the only added limitation in the current 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7, 9, 12-13, 15, 22, 23, 25 and 26, as best understood, is/are rejected under 35 U.S.C. 103 as being unpatentable over Pfeiffer, DE 3831928, in view of Holopainen, USP 6,129,453 and further in view of Whelpley, USP 5,374,025.
Regarding claim 1, Pfeiffer discloses a bearing, comprising: a casing (11) having a bore a center axis (along z, bore being defined by the inner profile of the parts inserted into the casing 11) and an interior surface; a first pad (one of 13) and a second pad (another one of 13) disposed in the casing, each forming an arcuate carrying surface (curved surface of pad opposed to shaft 12) with a constant radius, the arcuate carrying surface being radially moveable in a direction perpendicular to the center axis of the bore (see page 3 previously provided translation, paragraph 10); and a first actuator and a second actuator (17/18 or 4, one per pad) coupled with the first pad and the second pad, respectively, wherein a controller (see page 1 of translation dated 8/30/19 in the file wrapper which discloses using the active elements in conjunction with a control) that uses feedback about the shaft (see page 4, 2nd to last paragraph 
Pfeiffer does not disclose the particulars of the casing including a bore having an interior surface with openings disposed between portions having a variable radius measured from the center axis with the pads disposed in the openings.
Holopainen teaches a casing shape that includes a bore having an interior surface with openings (openings seating 23/33) disposed between portions (flat wall surfaces and step portions between adjacent pads) having a variable radius measured from the center axis (the flat and stepped surfaces define a variable radius profile) with the pads of the bearing assembly (23/32) being disposed in the openings.
It would have been obvious to one having ordinary skill in the art at the time of filing to modify the casing of Pfeiffer and use any known shape of a casing and correspond seats for the pad elements, such as one that includes a bore having an interior surface with openings disposed between portions having a variable radius measured from the center axis with the pads disposed in the openings, as taught by 
Pfeiffer also does not disclose the specifics of the pattern of movement including the pattern being sinusoidal with a frequency and displacement that either matches parametric resonances of the bearing system or introduces modal interaction.
Whelpley teaches a vibration control system that produces a sinusoidal pattern with a frequency and displacement that introduces modal interaction/parametric resonance (see column 3, lines 40-68 which discusses the use of a feedback type of controller that has sensors that detect sinusoidal vibration in the system, this then is used to generator a sinusoidal cancellation signal/pattern, the cancellation pattern is a pattern that introduces modal interaction or parametric resonance (using a frequency 2 times that of the natural or measured frequency also introduces modal interactions) by having the peaks and valleys of the patterns (detected and generated) cancel each other to limit vibration, using parametric resonance is also a type of modal interaction) for the purpose of providing a vibration canceling system (column 2, line 65-column 3, line 18) that ultimately reduces vibrations within the system as a whole.
It would have been obvious to one having ordinary skill in the art to modify Pfeiffer and use any known control system to provide an improvement to vibration within the bearing system, this includes systems that use sinusoidal patterns, like the control system taught by Whelpley, for the purpose of reducing vibrations by canceling the 
Regarding claim 2, Pfeiffer discloses that the first pad and the second pad are spaced apart annularly from one another about the center axis (the pads 13 are arranged annularly around the central axis, see Figures 3 and 4).
Regarding claim 3, Pfeiffer discloses that the first pad and the second pad oppose each other on opposite sides of the center axis (each pad is on an opposite side of the axis compared to the pad that is diametrically opposed).
Regarding claim 4, Pfeiffer discloses that the first pad and the second pad have adjacent ends that are annularly offset from one another by less than 180° (the opposed pads are centrally spaced apart by 180 degrees, however due to the length of the pads adjacent ends are spaced apart by less than 180 degrees).
Regarding claim 5, Pfeiffer discloses that the arcuate carrying surface has an arc length that is the same on the first pad as on the second pad (the lengths of each pad are the same since the pads are identical as illustrated).
Regarding claim 7, Pfeiffer discloses a third pad (another pad 13) also having the arcuate carrying surface and radially moveable in a direction perpendicular to the center axis (each pad has its own actuator 17/18 or 4), wherein the arcuate carrying surface of the first pad, the second pad, and the third pad, in aggregate, have an arc length that amounts to less than 360° (all the pads are spaced apart and thus the total length of the arc of the carrying surfaces cannot be 360 degrees or more and must be less than 360).
Regarding claim 9, Pfeiffer discloses a port (16) in the casing, the port having an aperture that provides access to the interior of the casing.
nd to last paragraph discussing using sensors that detect unbalance in the rotor [feedback], and page 6, item 3 discussing the use of a “bearing control loop”, taken in context of the disclosure as a whole the reference is describing a feedback control loop to constantly adjust for vibration); and a controller (see page 3, beginning in paragraph 12 discussing control systems, a controller is part of control systems and is required to operate a piezoelectric or hydraulic fluid in the hydraulic actuator 4) coupled with sensors and the first and second actuator, the controller uses feedback about the shaft to actuate the first and second actuator to vary thickness of the film (controller moves or provides the signal to move the actuator to control the location of the pad and thus varying the film thickness, this is 
Pfeiffer does not disclose the particulars of the casing including a bore having an interior surface with openings disposed between portions having a variable radius measured from the center axis with the pads disposed in the openings.
Holopainen teaches a casing shape that includes a bore having an interior surface with openings (openings seating 23/33) disposed between portions (flat wall surfaces and step portions between adjacent pads) having a variable radius measured from the center axis (the flat and stepped surfaces define a variable radius profile) with the pads (23/33) being disposed in the openings.
It would have been obvious to one having ordinary skill in the art at the time of filing to modify the casing of Pfeiffer and use any known shape of a casing and correspond seats for the pad elements, such as one that includes a bore having an interior surface with openings disposed between portions having a variable radius measured from the center axis with the pads disposed in the openings, as taught by Holopainen, since substituting between different casing shapes provides the same predictable result of holding the pad elements in place in order to properly support the shaft.  Regardless of the shape of the housing the invention of Pfeiffer can still perform the same as the actuators would still be capable of adjusting the pad location to support the shaft.  

Whelpley teaches a vibration control system that produces a sinusoidal pattern with a frequency and displacement that introduces modal interaction/parametric resonance (see column 3, lines 40-68 which discusses the use of a feedback type of controller that has sensors that detect sinusoidal vibration in the system, this then is used to generator a sinusoidal cancellation signal/pattern, the cancellation pattern is a pattern that introduces modal interaction or parametric resonance (using a frequency 2 times that of the natural or measured frequency also introduces modal interactions) by having the peaks and valleys of the patterns (detected and generated) cancel each other to limit vibration, using parametric resonance is also a type of modal interaction) for the purpose of providing a vibration canceling system (column 2, line 65-column 3, line 18) that ultimately reduces vibrations within the system as a whole.
It would have been obvious to one having ordinary skill in the art to modify Pfeiffer and use any known control system to provide an improvement to vibration within the bearing system, this includes systems that use sinusoidal patterns, like the control system taught by Whelpley, for the purpose of reducing vibrations by canceling the sinusoidal pattern in the system with a sinusoidal pattern from the controller that is executed by the actuators.

Regarding claim 15, Pfeiffer discloses a third pad (another pad 13) also having the carrying surface, wherein the carrying surface of the first pad, the second pad, and 
Regarding claims 22, 23, 25 and 26, Pfeiffer in view of Holopainen discloses the portions with the variable radius occurs at three places in the interior surface (using the shape of the bore of Holopainen in Pfeiffer results in an opening holding the pad and flat or step surfaces running between adjacent pads, this results in at least three places in Pfeiffer with the variable radius as the flat surfaces would replace 14) [clm 22/25], these flat portions/variable radius portions would also be diametrically-opposed to one another [clm 23/26]. Regarding claims 24 and 26, Pfeiffer discloses that the arcuate carrying surface of the first pad and the second pad have a uniform radius (the pads define a continuous arc and are each identical as illustrated and thus the radius is uniform within the pads and between the pads).
Response to Arguments
Applicant's arguments filed 12/24/20 have been fully considered but they are not persuasive. 
The remarks state where there is support for the equations added to the claims in the specification and then argues that these equations are not found in the prior art.  However, as noted in the rejections under 35 USC 112 above, these equations as best understood are not structurally limiting and do not appear to be equations used by the controller or at least not disclosed as such.  Thus, these equations are not limiting the claimed invention of the bearing or machinery, these appear just to be equations that Applicant has used to mathematically described how the film thickness changes over .
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on 571-272-6917.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.